Case 9:19-cv-80513-RAR Document 103 Entered on FLSD Docket 10/15/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-80513-RAR

  JOHN DOE,

         Plaintiff,
  v.

  TOWN OF JUPITER, et al.,

        Defendants.
  _______________________________/

                                        OMNIBUS ORDER

         THIS CAUSE comes before the Court upon Plaintiff’s Motion for Sanctions against

  Defendants [ECF No. 89] filed on October 4, 2019 and Defendants’ Joint Motion for Sanctions

  against Plaintiff [ECF No. 91] filed on October 7, 2019 (collectively, the “Motions”).

         For the reasons stated on the record on October 15, 2019, during the Telephonic Hearing

  on the Motions, it is hereby ORDERED AND ADJUDGED as follows:

         1.      The Motions [ECF Nos. 89, 91] are DENIED.

         2.      On or before October 31, 2019, the parties shall select a mediator in accordance

  with Local Rule 16.2; schedule a time, date, and place for mediation; and jointly file a proposed

  order scheduling mediation via CM/ECF in the form specified on the Court’s website. In addition

  to filing the joint proposed order, the parties shall also email the order to ruiz@flsd.uscourts.gov

  in Word format. The email subject line must include the case number as follows: XX-CIV-

  XXXX-RAR. If the parties cannot agree on a mediator, they shall notify the Clerk in writing as

  soon as the impasse becomes clear, and the Clerk shall designate a certified mediator on a blind

  rotation basis. Counsel for all parties shall familiarize themselves with, and adhere to, all

  provisions of Local Rule 16.2.2.


                                              Page 1 of 2
Case 9:19-cv-80513-RAR Document 103 Entered on FLSD Docket 10/15/2019 Page 2 of 2




         3.      Within seven (7) days of the mediation, the parties shall file a joint mediation report

  with the Court. The report shall indicate whether the case settled (in full or in part), whether it

  was adjourned, or whether the mediator declared an impasse. If mediation is not conducted, the

  case may be stricken from the trial calendar, and other sanctions may be imposed.

         4.      John Doe Plaintiff shall appear telephonically at the scheduled mediation.

         5.      In accordance with the Court’s Scheduling Order [ECF No. 57], the mediation must

  be completed on or before March 2, 2020.

         6.      To the extent a party has not responded to pending discovery request(s), all

  discovery responses are temporarily STAYED pending adjudication of Defendant David

  Aronberg’s Expedited Motion to Stay Proceedings [ECF No. 97].



         DONE AND ORDERED in Fort Lauderdale, Florida this 15th day of October, 2019.




                                                            _________________________________
                                                            RODOLFO RUIZ
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
